Name: Commission Regulation (EC) No 209/2002 of 1 February 2002 fixing the maximum export refund on wholly milled round grain, medium grain and long grain A rice to be exported to certain third countries in connection with the invitation to tender issued in Regulation (EC) No 2009/2001
 Type: Regulation
 Subject Matter: trade policy;  plant product;  trade;  cooperation policy
 Date Published: nan

 Avis juridique important|32002R0209Commission Regulation (EC) No 209/2002 of 1 February 2002 fixing the maximum export refund on wholly milled round grain, medium grain and long grain A rice to be exported to certain third countries in connection with the invitation to tender issued in Regulation (EC) No 2009/2001 Official Journal L 033 , 02/02/2002 P. 0006 - 0006Commission Regulation (EC) No 209/2002of 1 February 2002fixing the maximum export refund on wholly milled round grain, medium grain and long grain A rice to be exported to certain third countries in connection with the invitation to tender issued in Regulation (EC) No 2009/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Regulation (EC) No 1987/2001(2), and in particular Article 13(3) thereof,Whereas:(1) An invitation to tender for the export refund on rice was issued pursuant to Commission Regulation (EC) No 2009/2001(3).(2) Article 5 of Commission Regulation (EEC) No 584/75(4), as last amended by Regulation (EC) No 299/95(5), allows the Commission to fix, in accordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted, a maximum export refund. In fixing this maximum, the criteria provided for in Article 13 of Regulation (EC) No 3072/95 must be taken into account. A contract is awarded to any tenderer whose tender is equal to or less than the maximum export refund.(3) The application of the abovementioned criteria to the current market situation for the rice in question results in the maximum export refund being fixed at the amount specified in Article 1.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The maximum export refund on wholly milled grain, medium grain and long grain A rice to be exported to certain third countries pursuant to the invitation to tender issued in Regulation (EC) No 2009/2001 is hereby fixed on the basis of the tenders submitted from 25 to 31 January 2002 at 203,00 EUR/t.Article 2This Regulation shall enter into force on 2 February 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 February 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 271, 12.10.2001, p. 5.(3) OJ L 272, 13.10.2001, p. 17.(4) OJ L 61, 7.3.1975, p. 25.(5) OJ L 35, 15.2.1995, p. 8.